department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list legend director4 director2 shopping center art center founder t t e w t t o m o h dear this is in reply to your ruling_request dated date from your authorized representatives regarding the proper treatment under sec_4941 of the internal_revenue_code ‘code’ of your proposed display of works_of_art at shopping center facts you are recognized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you carry out your charitable purposes through the promotion of public awareness and appreciation of the leading twentieth century artists and their creations director1 and director2 are current members of your board_of directors director1 and director2 are married to each other director2 is the daughter of founder prior to his death founder and his wife built a significant collection of modern art ‘the collection’ which founder made accessible to the public by displaying the pieces in office buildings he owned and in shopping center in which he owned an interest he also lent portions of the collection to museums worldwide and displayed several pieces in an airport terminal such museums and the airport terminal are not owned by disqualified persons founder also contributed the funds to enable you to build art center art center is an art museum that is classified as a public charity pursuant to sec_509 of the code you lend works in your art collection to art center and provide substantial financial support to art center founder created you during his lifetime under the terms of founder's will and management_trust agreement most of the collection was bequeathed to you although you lend works in the collection to art center for public display the size of the collection is such that only one-third of it can be exhibited at art center at any given time therefore you wish to share additional pieces by displaying several works at shopping center a major retail mall director1 and director2 own more than percent of the shopping center your collection currently consists of more than pieces of art and would display only between five and ten of those pieces at the shopping center the displays would acknowledge that you are the owner of the art and encourage visitation to art center to view additional works in the collection you state that shopping center will not attempt to capitalize commercially upon your display of the art at shopping center either through advertising or otherwise you state that shopping center has hundreds of thousands of visitors each year and that by displaying the pieces there you will be using shopping center as a forum for making some of your works_of_art available for public enjoyment you also state that viewers will be encouraged to visit art center to see additional works there you state that displaying your works_of_art in shopping center is a valuable means of building and maintaining public awareness of art center and is vitally important to its successful operation additionally after founder's death you have continued to display a portion of the collection to independent museums and the airport terminal ruling requested you have requested the following ruling the display of your works_of_art at shopping center will not constitute an act of self-dealing as described in sec_4941 of the code law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than certain employment agreements sec_4946 of the code defines disqualified persons with respect to a private_foundation as substantial contributors foundation managers percent owners of a substantial_contributor family members of an individual who is one of the above and entitie sec_35 percent owned by one of the above sec_4946 of the code provides that a foundation_manager is with respect to any private_foundation an officer director or trustee of the foundation sec_4946 of the code provides that the term family_member as used in sec_4946 includes a spouse children grandchildren great grandchildren any spouses thereof and ancestors sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations foundation regulations provides that the furnishing of goods services or facilities between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_53 d -2 f of the foundation regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing for example the public recognition a person may receive as a substantial_contributor which may arise from the private foundation's charitable activities will not in itself result in an act of self-dealing sec_53 d -2 f of the foundation regulations provides an example in which m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing rul 1974_2_cb_385 describes a situation in which a private_foundation placed three rev of its paintings in the residence of a disqualified_person where they were displayed with the disqualified person's large private art collection semi-annual tours and other special tours were conducted on which over big_number persons viewed the paintings it was held that even though the paintings were sometimes made available for viewing by the public the placement in the residence of a disqualified_person resulted in the direct use of the foundation's assets by or for the benefit of the disqualified_person and therefore self-dealing under sec_4941 of the code analysis in reviewing whether a proposed act constitutes self-dealing we must first determine if any disqualified_person is a party to the transaction sec_4946 defines disqualified persons as foundation managers substantial contributors family members of foundation managers or substantial contributors and entitie sec_35 percent owned by foundation managers or their family pursuant to sec_4946 the directors of a private_foundation qualify as members foundation managers director1 and director2 husband and wife are disqualified persons by way of being your foundation managers director2 is also a disqualified_person by way of being a family_member of founder director1 is therefore also a disqualified_person by way of being a family_member of director2 shopping center is a disqualified_person by way of being an entity more than percent owned by director1 and director2 who are foundation managers and the family members of a substantial_contributor your founder sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_53 d -2 d of the foundation regulations define self-dealing as the furnishing of goods between a private_foundation and a disqualified_person additionally sec_4941 defines self-dealing as the use of the assets of a private_foundation by or for the benefit of a disqualified_person the display of your works_of_art at shopping center is the furnishing of goods between you and disqualified persons and the use of your assets by and for the benefit of disqualified persons therefore the display of your works_of_art at shopping center constitutes an act of self-dealing unless an exception applies sec_53 d -2 f of the foundation regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its assets will not by itself constitute an act of self-dealing only one-third of your art collection may be displayed at any point in time at art center by placing some of the artwork on property that is generally accessible to the general_public you are furthering your exempt_purpose of promoting public awareness and appreciation of the leading twentieth century artists and their creations the primary beneficiary of your artwork is the general_public who views it whether at the art center shopping center or the airport terminal we believe that based on the facts and circumstances cited above any benefits to the disqualified persons in this case are incidental or tenuous within the meaning of sec_53 d -2 f of the regulations additionally we believe that the facts of this case are distinguishable from those described in revrul_74_600 in this case you have stated that you will only display a small amount five to ten pieces of your total collection on property owned by disqualified persons and that such pieces could not have been viewed at the art center because of its limited space so that such art would have otherwise been held in storage there is no evidence that disqualified persons have retained control_over public access to the artwork all of such artwork will be displayed on property that is routinely accessible to the general_public and none of the artwork will be identified with any disqualified_person ruling the display of your works_of_art at shopping center will not constitute an act of self-dealing as described in sec_4941 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ellen berick manager exempt_organizations technical group enclosure notice
